Citation Nr: 0513527	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of left fifth finger injury status post 
flexion contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active military service from October 1983 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  At present, after remand to the RO for 
additional development in April 2004, the veteran's case is 
once again before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran is left hand dominant.

3.  The veteran's service-connected residuals of left fifth 
finger injury status post flexion contracture is manifested 
by complaints of intermittent pain with no objective evidence 
with any degree of medical certainty that there is additional 
functional loss of the finger.  The left fifth finger also 
does not present x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of left fifth finger injury status post flexion 
contracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5227 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(as effective prior to August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased evaluation via RO letters issued in January 2002 
and June 2004, the February 2002 rating decision, the July 
2002 statement of the case (SOC), and the December 2004 
supplemental statement of the case (SSOC).  In addition, the 
RO letters issued in January 2002 and June 2004, the July 
2002 SOC and the December 2004 SSOC also provided the veteran 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in February 2002 before December 2004, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the SOC, and the SSOC, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a February 1992 rating decision, the veteran 
was granted service connection and a zero percent disability 
evaluation for the residuals of left fifth finger injury 
status post flexion contracture, under Diagnostic Code 5227, 
effective December 1991.  Subsequently, in an August 1998 
rating decision, the veteran's disability was increased to a 
10 percent rating, under Diagnostic Codes 5010 and 5227, 
effective August 1996.  At present, the veteran is seeking an 
increased disability rating in excess of 10 percent for his 
service-connected disability.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, the evidence of record shows 
the veteran is left hand dominant.

In addition, with respect to the applicable rating criteria, 
the Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating ankylosis or limitation 
of motion of single or multiple digits of one hand under 38 
C.F.R. 
§ 4.71a, which became effective August 26, 2002.  However, 
the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to August 26, 
2002, neither the RO nor the Board could apply the revised 
rating criteria.

Under the old criteria for evaluating ankylosis of individual 
fingers, as effective prior to August 26, 2002, Diagnostic 
Code 5227 assigned a noncompensable disability rating for 
ankylosis of any other finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 ( as effective prior to August 26, 
2002).  Extremely unfavorable ankylosis was rated as 
amputation under Diagnostic Codes 5152 through 5156.  See 
id., Note.  Under the new criteria for evaluating ankylosis 
of individual digits, as effective August 25, 2002, 
Diagnostic Code 5227 assigns a noncompensable disability 
rating for unfavorable or favorable ankylosis of the ring or 
little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2004).  Consideration is to be given to whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  See id., Note.  

The veteran's disability is also rated under Diagnostic Code 
5010.  The rating criteria for evaluating traumatic arthritis 
is set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Under that diagnostic code, traumatic arthritis is 
to be evaluated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

With respect to the evidence of record, the evidence shows 
the veteran has been receiving medical treatment at various 
VA Medical Centers (VAMCs), including Biloxi and Jackson, for 
various health problems since the early 1990s.

In addition, the evidence includes a February 2002 VA 
examination report which shows the veteran jammed his finger 
during a fall off the deck of an aircraft carrier while in 
the service.  He continued to have problems and had surgery 
on the finger several months after the injury, along with 
occupational therapy.  The condition was essentially 
unchanged over the years until about two to three years ago 
when he had a second surgery at the Jackson VAMC, although no 
particular benefit was noted from this surgery.  At this 
time, the veteran was still having limitation of motion of 
the finger, and difficulties with gripping, lifting or 
putting his hand into his pocket.  The veteran was noted to 
be left handed.  Upon examination, the veteran's left hand 
had well-healed surgical scars of the left small finger.  He 
had full extension of the metacarpal phalangeal (MP) joint.  
The proximal interphalangeal (PIP) joint appeared to be fused 
and had 35 degrees of flexion, with 20 degrees of extensor 
lag of the distal interphalangeal (DIP) joint with full 
passive extension noted.  With attempts of making a fist, the 
veteran's MP joint flexed to 90 degrees, and the DIP joint 
flexed to 35 degrees.  The tip of the small finger missed the 
palm by 4 centimeters with attempting to make a fist.  He was 
able to oppose the thumbs to the remaining finger tips 
satisfactorily.  There was slightly diminished grip on the 
left as compared to the right.  There was no evidence of any 
nodular thickening of the palm of the hand.  The veteran was 
diagnosed with residuals of left small finger injury with 
flexion contracture, postoperative times two with possible 
PIP joint fusion.  With respect to the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995)  considerations, there was some 
pain and limitation of motion on range of motion testing at 
the finger.  The examiner further noted that, certainly, pain 
and flare-ups could further limit function ability, but that 
it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.

A February 2002 VA radiology report shows the veteran was 
diagnosed with post traumatic changes with arthritic changes 
at the PIP joint.  No osseous union was noted with a thin 
joint line, but there may be fibrous union not reflected on 
the radiograph.   

A June 2004 addendum to the February 2002 VA examination 
report above discussed indicates that the examiner evaluated 
the veteran in February 1995, at which time he had residuals 
of left small finger injury with flexion contracture.  Also, 
postoperative x-rays reported a flexion deformity at the PIP 
joint of the small finger.  As well, in November 1996, the 
veteran was again examined and scheduled for surgery the 
following day.  Then again, the veteran was examined in 
February 2002.  The examiner noted that the February 2002 x-
rays were reviewed and that in light of the findings on x-
rays, the veteran had arthritic changes, but no evidence of 
definite bony fusion, although it was likely that he had 
scarring of the PIP joint with residual flexion contracture 
of the joint.

Upon a review of the record, the Board finds that the 
evidence does not support the award of an increased 
disability rating in excess of 10 percent for the service-
connected residuals of left fifth finger injury status post 
flexion contracture.  Specifically, the veteran has been 
already awarded a disability rating in excess of the maximum 
rating allowed under Diagnostic Code 5227, under either the 
old or new rating criteria for evaluating ankylosis of 
individual fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002) (2004).

In addition, for an increased rating in excess of 10 percent 
under Diagnostic Codes 5003 and 5010, the veteran must show 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, an 
increased rating in excess of 10 percent is warranted if 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  However, the evidence 
does not show the service-connected left 5th finger presents 
evidence of limitation of motion with swelling, muscle spasm, 
or satisfactory evidence of painful motion; or x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As such, the veteran's claim must be denied.

In arriving at this conclusion, the Board has considered the 
holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59 
and finds that an increased rating in excess of 10 percent is 
not warranted under these provisions.  The evidence shows the 
veteran has some pain and limitation of motion on range of 
motion testing at the finger, per the February 2002 VA 
examination report.  However, at the time of the examination, 
it was not feasible to attempt to express any of this in 
terms of additional limitation of motion.  In this respect, 
any limitation of the left 5th finger that may exist, as well 
as any functional impairment that can be attributed to pain 
and weakness, has been already considered in the assignment 
of a 10 percent rating under Diagnostic Code 5010.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, 8 Vet. App. at 
204-7.

For the foregoing reasons, the Board finds that the 10 
percent rating assigned for the veteran's residuals of left 
fifth finger injury status post flexion contracture is 
appropriate, and thus, an increased rating is denied.  As the 
preponderance of the evidence is not in favor of the 
veteran's claim, the claim must be denied.  The doctrine of 
reasonable doubt is for application in this case.  See 38 
U.S.C.A. 
§§ 5103A, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.


The applicable rating criteria contemplate higher ratings, 
but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for the residuals 
of left fifth finger injury status post flexion contracture 
is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


